DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,25-28,30-33,35,36,39-41, and 43 rejected under 35 U.S.C. 103 as being taught by Pesach et al. (US 20130038881 A1) in view of Johnson; James T. et al. (US 20070273894 A1) in view of Wan et al. (US 20120274744 A1)
Regarding claim 1, Pesach teaches, 
A structured light imaging apparatus (“projector of structured light”)[title] comprising: 
a projector (“semiconductor die 180”)[¶75, Fig. 11] comprising at least a first group of light emitters and a second group of light emitters, (“two groups of VCSEL diodes 182 and 184”)[¶75, Fig. 11-182,184] the first group of light emitters and the second group of light emitters operable for emitting structured light, (VCSEL diodes 182 and 184 “generate a high-resolution pattern”)[¶78] wherein the first and second groups of light emitters (“two groups of VCSEL diodes 182 and 184”)[¶75-79,Fig.11-182,184] are both operable to emit structured light pattern, (“the VCSEL diodes in both groups typically have the same shape” such that “the two groups may contain the same” number of “diodes”)[¶75,Fig.11-182,184] displaced structured light pattern, (“two groups of VCSEL diodes 182 and 184” as depicted in Fig. 11 do not overlap in position of the diamonds or squares which indicate the position of each of the diodes of the two groups of VCSEL diodes)[¶75,Fig.11-182,184]
an image sensor (“image sensor 42”)[¶78] operable for sensing light originating from the projector, (“VCSEL diodes 182 and 184” used in conjunction “high-resolution image sensor 42” which is part of the “imaging assembly 32 captures an image of the projected pattern” which is a projected “pattern onto a scene”)[¶76,42] and 
a controller, (“processor”)[¶78,6] wherein the controller is operable for individually operating each (“processor turns on all of VCSEL diodes 182 and 184, in both groups, in order to generate a high-resolution pattern.”)[¶78] of the first and second groups of light emitters. (“one of the two groups of VCSEL diodes receives power” as controlled by the processor which turns on and off the VCSEL diodes)[¶77,78]
	But does not explicitly teach, 
projector operable for emitting structured light patterns including a plurality of dots, lines, and /or shapes, wherein the first and second groups of light emitters are both operable to emit an identical structured light pattern in a same yet laterally displaced direction, and wherein the light pattern emitted by the first group of light emitters is laterally displaced with respect to the structured light pattern emitted by the second group of emitters, 
wherein the image sensor comprises an array of pixels, each of the pixels comprising at least two storage nodes, 

	However, Yu teaches additionally,
First group of light emitters (¶23 and Fig. 1-110, “first set of line-generating lasers 110”) and the second group of light emitters (¶23 and Fig. 1-120, “second set of line-generating lasers 120”) both operable for emitting structured light patterns including a plurality of dots, lines, and /or shapes, (¶24 and 27, “first set of line-generating lasers 110 and second set of line-generating lasers 120 may be any lasers suitable for emitting laser light in the shape of a line“ such as “three line generating lasers”) wherein the first and second groups of light emitters are both operable to emit an identical structured light pattern in a same yet laterally displaced direction, (¶24 and 27, “first set of line-generating lasers 110 and second set of line-generating lasers 120 may be any lasers suitable for emitting laser light in the shape of a line substantially perpendicular to the direction of the projection of light” such as “three line generating lasers”) and wherein the light pattern emitted by the first group of light emitters is laterally displaced with respect to the structured light pattern emitted by the second group of emitters, (¶25,26, and Fig. 1-160,170, “first set of line-generating lasers 110 are configured and aligned to generate a first set of substantially parallel lines 160 of laser illumination in a first orientation” such as “substantially horizontal” and “ second set of line-generating lasers 120 are configured and aligned to generate a second set of substantially parallel lines 170 of laser illumination in a second orientation” such as “substantially vertical” which form “the matric of lines” as depicted in Fig. 1) 

	But does not explicitly teach the additional limitations, 
wherein the image sensor comprises an array of pixels, each of the pixels comprising at least two storage nodes, 
wherein the controller is operable for repetitively alternately turning on different ones of the groups of light emitters during an exposure and for synchronizing therewith an allocation of different ones of the storage nodes in each of the pixels. 
	However, Wan teaches additionally, 
wherein image sensor comprises an array of pixels, (“sensing device 304 includes an array of pixels 308”)[¶27, Fig.3a,3b] each of the pixels comprising at least two storage nodes, (“pixel 400 are controlled to transfer photo-generated charges to the appropriate storage regions 406/410” into storage nodes “first storage element 406” and “second storage element 410”)[¶29, Fig. 4a] 
wherein the controller (“timing and control circuit 232”)[¶30] is operable for repetitively alternately turning on different ones of the groups of light emitters (“that enables projection”)for pixel 520”)[¶31]  during an exposure (“three patterns projected by an illumination source and the background can all be captured in an exposure”)[¶31] and for synchronizing (“Pixel 400 may be synchronized”)[¶30] therewith an allocation of different ones of the storage nodes in each of the pixels. (Pixel 400 may be synchronized and the switches 404/408 may be actuated under control of a conventional timing and control circuit such that “pixel 420 includes a photodiode 422 and four switches 424a-d that selectively connect the photodiode 422 to four respective storage elements 426a-d”)[¶31, Fig. 4b]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the projector mapping of Pesach with the light sources of Johnson with the pixel array of Wan to have multiple storage nodes. The benefit of multiple storage nodes store different charges received by the photo diode from parts of a light pulse such as storing in one node the light from a pulse and one node for the light between pulses. 

Regarding claim 25, Pesach with Johnson with Wan teaches the limitation of claim 1,
	Wan teaches additionally, 
each pixel having a separate storage node (“each pixel includes multiple storage elements”)[¶27] per group of light emitters. (each “pixel 400” that is selectively switched connect to the “photodiode 402 to a first storage element 406” and “photodiode 402 to a second storage element 410”)[¶29, Fig. 3a,3b,4a]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the projector mapping of Pesach with the light sources of Johnson with the pixel array of Wan to have multiple storage nodes. The benefit of multiple storage nodes store different charges received by the photo diode from parts of a light pulse such as storing in one node the light from a pulse and one node for the light between pulses. 

Regarding claim 26, Pesach with Johnson with Wan teaches the limitation of claim 1,
	Wan teaches additionally, 
(“pixel 400 are controlled to transfer photo-generated charges to the appropriate storage regions 406/410”)[¶29] to each of the groups of light emitters. (“Pixel 400 may be synchronized and the switches 404/408 may be actuated under control of a conventional timing and control circuit such as timing and control circuit 232”)[¶30] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the projector mapping of Pesach with the light sources of Johnson with the pixel array of Wan to have multiple storage nodes. The benefit of multiple storage nodes store different charges received by the photo diode from parts of a light pulse such as storing in one node the light from a pulse and one node for the light between pulses. 

Regarding claim 27, Pesach with Johnson with Wan teaches the limitation of claim 1,
	Wan teaches additionally, 
a respective common signal removing circuitry. (“floating diffusion region“ of a pixel “output amplifier 316”)[¶28]  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the projector mapping of Pesach with the light sources of Johnson with the pixel array of Wan to have multiple storage nodes. The benefit of multiple storage nodes store different charges received by the photo diode from parts of a light pulse such as storing in one node the light from a pulse and one node for the light between pulses. 

Regarding claim 28, Pesach with Johnson with Wan teaches the limitation of claim 27,
	Wan teaches additionally, 
(“floating diffusion region“ of a pixel “output amplifier 316”)[¶28] is configured for removing a common-mode signal from the respective storage nodes. (“first storage element 704 is selectively coupled to a first floating diffusion region (FD1) 712” and “second storage element 706 is selectively coupled to a second floating diffusion region (FD2) 716”)[¶33] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the projector mapping of Pesach with the light sources of Johnson with the pixel array of Wan to have multiple storage nodes. The benefit of multiple storage nodes store different charges received by the photo diode from parts of a light pulse such as storing in one node the light from a pulse and one node for the light between pulses. 	 

Regarding claim 30, Pesach with Johnson with Wan teaches the limitation of claim 1, 
	Wan teaches additionally, 
controller (“timing and control circuit 232”)[¶30,Fig. 2-232] is furthermore operable for collecting, (“charge is accumulated in the photodiode 402 and then transferred to a storage element 406/410“)[¶30] in each of the pixels, (“for use with pixel 400 and other pixels described”)[¶30] in different ones of the respective storage nodes, (“transferred to a storage element 406/410“)[¶30] charges originating from structured light (“charge developed by the photodiode 402 during one or more light pulses”)[¶29] from different ones of the groups of light emitters. (“synchronized with the illumination source 302” in which “the pixel 400 are controlled to transfer photo-generated charges to the appropriate storage regions 406/410”)[¶29] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the projector mapping of Pesach with the light sources of 

Regarding claim 31, Pesach with Johnson with Wan teaches the limitations of claim 1,
	Pesach teaches additionally,
a single light projecting device, (“semiconductor die 180”)[¶75, Fig. 11]  and the light projecting device being operable for projecting structured light emitted by the at least two groups of light emitters onto the scene. (“two groups of VCSEL diodes 182 and 184” formed on the monolithic VCSEL array as depicted in fig. 11 of “a semiconductor die 180“)[¶75, Fig. 11] 

Regarding claim 32, Pesach with Johnson with Wan teaches the limitations of claim 1,
	Pesach teaches additionally,
the at least two groups of light emitters (“diodes 182 and 184” on the monolithic VCSEL array as depicted in fig. 11)[¶75, Fig. 11] comprise vertical cavity surface emitting lasers. (“light-emitting elements include vertical-cavity surface-emitting laser (VCSEL) diodes” which contain the diodes 182 and 184 as depicted in fig. 11)[¶15,75, Fig. 11]

Regarding claim 33, Pesach with Johnson with Wan teaches the limitations of claim 1,
	Pesach teaches additionally,
the at least two groups of light emitters (“diodes 182 and 184” on the monolithic VCSEL array as depicted in fig. 11)[¶75, Fig. 11] comprises at least one vertical cavity surface emitting laser. (“light-emitting elements include vertical-cavity surface-emitting laser (VCSEL) diodes” which describes the semiconductor die 180 which have the “diodes 182 and 184”)[¶15,75, Fig. 11]

Regarding claim 35, Pesach with Johnson with Wan teaches the limitations of claim 1,
	Pesach teaches additionally,
least two groups of light emitters (“diodes 182 and 184”)[¶75, Fig. 11] are arranged on a single die. (are part of “a monolithic VCSEL array” semiconductor die 180)[¶75, Fig. 11] 

Regarding claim 36, Pesach with Johnson with Wan teaches the limitations of claim 1,
	Pesach teaches additionally,
two groups of light emitters (“diodes 182 and 184”)[¶75, Fig. 11] are arranged physically interlaced. (as depicted in Fig. 11 of “diodes 182 and 184” interspersed between each and arranged on the semiconductor die 180)[¶ 75, Fig. 11]

Regarding claim 39, Pesach with Johnson with Wan teaches the limitations of claim 1,
	Pesach teaches additionally,
controller is operable for operating the at least two groups of light emitters (“VCSEL diodes 182 and 184, which are driven by separate conductors 186 and 188” controlled by the processor)[¶75] in an interleaved mode. (“processor turns on all of VCSEL diodes 182 and 184, in both groups”)[¶78] 

Regarding claim 40, Pesach with Johnson with Wan teaches the limitations of claim 1,
	Pesach teaches additionally,
(“VCSEL diodes 182 and 184, which are driven by separate conductors 186 and 188” controlled by the processor)[¶75] in a mode (“wide-angle mode”)[¶77] in which only a single group of the groups of light emitters is operated at a time. (“one of the two groups of VCSEL diodes (for example, diodes 182) receives power” as the processor turns on one of “the two groups of VCSEL diodes 182 and 184”)[¶77,78,75]

Regarding claim 41, Pesach with Johnson with Wan teaches the limitations of claim 1,
	Pesach teaches additionally,
a structured light imaging apparatus according to claim 1 (see claim 1 rejection to teach this apparatus) for illuminating the scene with structured light (VCSEL diodes 182 and 184 “generate a high-resolution pattern”)[¶78] and for detecting light portions of the structured light reflected from the scene, (“VCSEL diodes 182 and 184” used in conjunction “high-resolution image sensor 42” which is part of the “imaging assembly 32 captures an image of the projected pattern” which is a projected “pattern onto a scene”)[¶76,42,6] and 
a processing unit (“digital processor”)[¶42] for determining the depth map (“processes the image to generate the 3D map”)[¶42] of the scene (“the resulting pattern onto a scene” from the projected pattern from the emitter)[¶42,6] from the detected light portions. (“imaging assembly 32 captures an image of the projected pattern on the surface”)[¶42]

Regarding claim 43, Pesach with Yu with Wan teaches the limitations of claim 1,
	Yu teaches additionally, 
(¶24 and 27, “first set of line-generating lasers 110 and second set of line-generating lasers 120 may be any lasers suitable for emitting laser light in the shape of a line substantially perpendicular to the direction of the projection of light” such as “three line generating lasers”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the projector mapping of Pesach with the light sources of Johnson with the pixel array of Wan which project two sets of the same structured light patterns in a perpendicular arrangement. This implementation using these types of light sources allows the system to arrange the pattern lines to any orientation from parallel, perpendicular, or in any combination.

Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. (US 20130038881 A1) in view of Johnson; James T. et al. (US 20070273894 A1) in view of Wan et al. (US 20120274744 A1) in view of Tan et al. (US 20140376580 A1)
Regarding claim 34, Pesach with Johnson with Wan teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 34,
	However, Tan teaches additionally, 
two groups of light emitters (“plurality of monolithically integrated arrays of VCSELs 552-1 through 552-N”)[¶51,52, fig. 5] comprises a plurality of vertical cavity surface emitting lasers each. (“(e.g., each of the monolithically integrated arrays integrated on a single semiconductor chip)” which are “monolithically integrated array 443 shown in Fig. 4” which emit eight lasing wavelength mode)[¶43, Fig. 4,5] 
.

Claim 42 rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. (US 20130038881 A1) in view of Johnson; James T. et al. (US 20070273894 A1) in view of Wan et al. (US 20120274744 A1) in view of Chang et al. (US 20040222987 A1)
Regarding claim 42, Pesach with Johnson with Wan teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 41,
	However, Chang teaches additionally, 
processing unit (“correspondence mapping calculation engine 24”)[¶46] is comprised in the controller (“processing system 20” that is operable to execute)[¶46] of the structured light imaging apparatus. (“pattern projection and extraction controller 22 and a correspondence mapping calculation engine 24”)[¶46]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the projector mapping of Pesach with the light sources of Johnson with the pixel array of Wan with the processor of Chang to combine the processors of controlling light and mapping the received image. The benefit of this would be to choreograph the projection of light and the capture of reflected light. 

Claim 44 rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. (US 20130038881 A1) in view of Johnson; James T. et al. (US 20070273894 A1) in view of Wan et al. (US 20120274744 A1) in view of Tropf; Hermann (US 20090066929 A1)
Regarding claim 44, Pesach with Johnson with Wan teaches the limitations of claim 1,
	But does not explicitly teach, 
	However, Tropf teaches additionally, 
light pattern emitted by both the first and second groups (¶142, “FIG. 1 shows two light sources 25, 26, each consisting of two rows 27 of point light sources 28, e.g. LEDs which together form approximately line light sources 25, 26”) of light emitters is a random dot pattern. (¶144, “For the creation of two different pseudo random patterns on the object 3, the rows 27 of each projection unit or, respectively, of a line light source 25, 26 are each individually switched on. Different patterns are thereby created in the scene”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the projector mapping of Pesach with the light sources of Johnson with the pixel array of Wan with the light sources of Tropf which consist of arrangements of point light sources that can generate pseudo random patterns. This arrangement allows for adjusting the arrangement of the lights in a situation which requires no movement which can generate drastically different patterns. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483